Title: From James Madison to Tench Coxe, 18 June 1788
From: Madison, James
To: Coxe, Tench


Dear SirRichd. June 18 —88
No question has been yet taken by which the strength of parties can be ascertained. Each hopes for victory. There will not probably be half a dozen for a majority on either side. I hope & think that if no accident happens the Constitution will carry the point. But when the balance is so extremely nice, it is improper not to mingle doubts with our expectations. A few days will probably decide the matter. In haste Yrs. Affely.
Js. Madison
This instant your favr. of 11. is handed to me.
